Citation Nr: 0508379	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  96-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for the residuals of shell fragment wounds to the 
right chest, through and through, pleural cavity, with 
moderately severe injury to muscle group II and retained 
metallic fragments.

2.  Entitlement to a compensable disability rating for the 
residuals of a shell fragment wound to the left upper eyelid.

3.  Entitlement to an effective date prior to October 17, 
1991, for the assignment of a 30 percent rating for the 
residuals of shell fragment wounds to the left shoulder with 
scars and retained metallic foreign bodies, including the 
issue of whether a February 1961 rating decision was clearly 
and unmistakably erroneous in reducing the disability rating 
from 30 to 10 percent.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to increased ratings for 
the residuals of the right chest wounds and left upper eyelid 
wound; determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
arthritis of the legs; and granted a 30 percent rating for 
the residuals of shell fragment wounds to the left shoulder.  

In August 1994 the veteran submitted a timely notice of 
disagreement with the denials of increased ratings and the 
determination regarding arthritis in the legs.  In his notice 
of disagreement he also expressed disagreement with the 
effective date assigned for the 30 percent rating for the 
residuals of the shell fragment wounds to the left shoulder, 
and contended that the February 1961 rating decision in which 
the rating was reduced from 30 to 10 percent was clearly and 
unmistakably erroneous.  The RO issued a statement of the 
case in November 1994 that included the issues of an 
increased rating for the residuals of the chest wounds; an 
increased rating for the residuals of the left shoulder 
wounds; and an increased rating for the residuals of the left 
upper eyelid wound.  The veteran had not, however, expressed 
disagreement with the rating assigned for the residuals of 
the left shoulder wounds; his disagreement pertained to the 
effective date for the assigned rating.  Furthermore, the RO 
did not include in the statement of the case the issue of 
whether new and material evidence had been received to reopen 
the claim for service connection for arthritis of the legs.

The veteran presented a substantive appeal in February 1995 
regarding an increased rating for the residuals of the right 
chest wound, and an increased rating for the residuals of the 
wound to the left upper eyelid.  He expressly stated that he 
was not appealing the rating assigned for the residuals of 
the left shoulder wound, but that he was appealing the 
effective date assigned for the 30 percent rating.

In addition to the issues addressed above, in an August 1994 
rating decision the RO denied entitlement to service 
connection for the residuals of a shell fragment wound to the 
left arm, a shell fragment wound to the left leg, and a shell 
fragment wound to the head.  The veteran also perfected an 
appeal of that decision.  In an April 1995 rating decision 
the RO granted service connection for the residuals of a 
shell fragment wound to the left arm, and the residuals of a 
shell fragment wound to the left leg, both of which were 
rated as non-compensable.  The Board finds, therefore, that 
the issue of service connection for the residuals of shell 
fragment wounds to the left arm and the left leg are no 
longer within its jurisdiction.

In a statement apparently received at the RO in August 1995, 
the veteran expressed disagreement with the rating assigned 
for the shell fragment wound to the left leg (hip).  He has 
not been provided a statement of the case on that issue.  In 
a July 1999 statement, however, he stated that the only 
issues he wished to pursue consist of an increased rating for 
the residuals of the right chest wounds, and an earlier 
effective date for the 30 percent rating for the residuals of 
shell fragment wounds to the left shoulder (including the 
clear and unmistakable error issue).  He also included the 
issue of the increased rating for the residuals of the left 
upper eyelid wound, but that item has a hand-written 
annotation of "omit this issue."  It is not clear whether 
the veteran made that annotation, or whether it is his intent 
to continue his appeal on that issue.  He expressly withdrew 
his appeal, however, of all other issues.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the documents in the claims file reveals that the 
most recent supplemental statement of the case was issued in 
October 1996.  VA's case control system indicates, however, 
that supplemental statements of the case were issued in March 
2001 and February 2002.  The veteran submitted what appears 
to be a copy of the February 2002 supplemental statement of 
the case, which indicates that the RO has addressed a number 
of issues not otherwise reflected in the claims file.  
Although extensive development has been undertaken since 
October 1996, the claims file does not include any rating 
decisions or supplemental statements of the case addressing 
that development.  It is apparent that numerous documents are 
missing from the claims file, and without those documents the 
Board is unable to accurately define all the issues that may 
be on appeal.

In addition, the veteran has never been provided a statement 
of the case pertaining to the effective date for the 
30 percent rating for the residuals of the shell fragment 
wounds to the left shoulder, including the issue of whether 
the February 1961 decision was clearly and unmistakably 
erroneous.  This issue is, therefore, being remanded to 
provide the veteran a statement of the case and to give him 
the opportunity to submit a substantive appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

As previously stated, it is unclear whether it is the 
veteran's intent to pursue an appeal of the non-compensable 
rating that has been assigned for the residuals of the shell 
fragment wound to the left upper eyelid.  According to the 
copy of the February 2002 supplemental statement of the case 
provided by the veteran, the RO has established a separate 
grant of service connection for traumatic headaches, which 
may incorporate the veteran's complaints regarding the left 
upper eyelid wound.  On remand, the RO will have the 
opportunity to have the veteran clarify his intent as to this 
issue.

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and still pending before VA on that date.  
See VAOPGCPREC 7-03.  Because the veteran's claim was pending 
at the RO in November 2000, the VCAA is applicable to his 
claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he must show to prevail in a claim, what 
information and evidence he is responsible for providing, and 
what evidence VA will secure.  The RO has not provided any 
notice to the veteran informing him of the evidence required 
to substantiate his claims, or the relative responsibilities 
of the veteran and VA in developing that evidence.

When service connection was initially granted for the 
residuals of the shell fragment wounds to the right chest in 
October 1946, the disability was evaluated as a muscle 
injury.  In April 1948 the rating was increased from 30 to 
40 percent, and the disability was evaluated as an injury to 
the pleural cavity.  The 40 percent rating has been in effect 
since April 1948, rated as an injury to the pleural cavity, 
and is a protected rating.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951 (2004).

The veteran claimed entitlement to increased ratings for his 
service-connected disabilities in September 1991.  Although 
the RO provided him orthopedic examinations, he has never 
been provided a pulmonary examination in order to determine 
whether the shell fragments caused any chronic disability 
affecting the lungs.  The Board finds that such an 
examination is required prior to considering the merits of 
the veteran's appeal.

Accordingly, the case is remanded for the following:

1.  The RO should reconstruct the claims 
file to include, to the extent possible, 
all documents and evidence prepared or 
received after October 1996.

2.  The RO should ask the veteran to 
clarify whether it is his intent to 
pursue his appeal of the non-compensable 
rating that has been assigned for the 
residuals of a shell fragment would to 
the left upper eyelid.  If so, the RO 
should develop that appeal.

3.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed 
as to any issue on appeal.  

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
disability remaining in appellate status 
since November 1991.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  

5.  The RO should afford the veteran a VA 
medical examination in order to determine 
the severity of the residuals of the 
shell fragment wounds to the right chest.  
That medical examination should include 
examination of the muscles affected by 
the shell fragment wounds, and any 
respiratory limitations resulting from 
the injury.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray and 
pulmonary function studies, that are 
necessary.

The examiner should conduct an 
examination of the veteran's chest and 
provide a diagnosis for any pathology 
found.  The examiner should describe the 
manifestations of the residuals of the 
shell fragment wounds, in terms of any 
muscle damage and/or impact on the 
veteran's pulmonary functioning.  

Regarding any muscle damage, the examiner 
should describe the location of the shell 
fragment wounds in terms of the specific 
muscles affected by the wounds.  The 
examiner should also provide an opinion 
on whether any muscle damage is slight, 
moderate, moderately severe, or severe.  

Regarding pulmonary functioning, the 
examiner should determine whether the 
shell fragment wounds result in 
tachycardia, dyspnea or cyanosis on 
slight exertion, adhesions of the 
diaphragm or pericardium with marked 
restriction of excursion or poor response 
to exercise.  Based on the results of 
pulmonary function tests, the examiner 
should determine the percentage of FEV-1, 
the percentage of FEV-1 to FVC, and the 
percentage of DLCO (SB).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

7.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to an earlier effective date 
for the award of the 30 percent rating 
for the residuals of shell fragment 
wounds to the left shoulder, the RO 
should re-adjudicate that issue.  In 
doing so the RO should adjudicate the 
issue of clear and unmistakable error in 
the February 1961 rating decision in 
which the rating was reduced from 30 to 
10 percent.  If entitlement to an 
effective date in April 1961 remains 
denied, the veteran should be provided a 
statement of the case pertaining to that 
issue and be given the opportunity to 
submit a substantive appeal.

The case should be returned to the Board for consideration of 
any issues that remain in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

